Order affirmed, without costs. Memorandum: In determining the value of the services on the basis of *1029quantum meruit (Matter of Montgomery, 272 N. Y. 323) the acting surrogate properly took into consideration the contract of retainer including its recitals, the apposite sections of the Decedent Estate Law, the amount of time expended, and all surrounding circumstances, and we cannot say from this record that the allowance was inadequate. All concur. (The order determines the compensation of an attorney for services performed.) Present — Sears, P. J., Lewis, Cunningham, Taylor and Dowling, JJ.